Citation Nr: 0832208	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for anal 
bleeding.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left foot disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
stress.

5.  Entitlement to a disability rating in excess of 20 
percent for status post bunionectomy of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to March 
1977 and from December 1990 to May 1991, with intervening 
periods of active duty for training and inactive duty for 
training while serving in the Arkansas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a lumbar 
spine condition, reopened and denied the veteran's claim for 
service connection for anal bleeding, declined to reopen the 
veteran's claims for service connection for stress and a left 
foot condition and continued a 20 percent disability rating 
for status post bunionectomy of the right foot.  

In May 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for a lumbar 
spine condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection 
for anal bleeding; the veteran submitted a notice of 
disagreement with the decision, but did not perfect his 
appeal; therefore, that decision is final.

2.  Evidence added to the record since the April 2002 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for anal bleeding.

3.  An April 2002 rating decision denied service connection 
for a left foot disorder; the veteran submitted a notice of 
disagreement with the decision, but did not perfect his 
appeal; therefore, that decision is final.

4.  Evidence added to the record since the April 2002 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for a left foot condition.

5.  An April 2004 rating decision denied service connection 
for stress; the veteran did not appeal this decision; 
therefore, that decision is final.

6.  Evidence added to the record since the April 2004 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for stress.

7.  The veteran's status post bunionectomy of the right foot 
is not manifested by severe malunion or nonunion of the 
tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
April 2002 rating decision sufficient to reopen the veteran's 
claims for service connection for anal bleeding and a left 
foot condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence has not been received since the 
April 2002 rating decision sufficient to reopen the veteran's 
claim for service connection for stress.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007). 

5.  The criteria for a rating in excess of 20 percent for 
status post bunionectomy, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5010, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in September and October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of the appellant's and VA's respective 
duties for obtaining evidence.  In addition, the letter 
stated that a claim for increase in a disability rating was 
considered complete when there is evidence that shows the 
disability has gotten worse, including lay evidence that the 
symptoms had increased in frequency and severity.  

The Board acknowledges that the September and October 2006 
letters sent to the veteran do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.  In this 
case, the veteran was provided with correspondence regarding 
what was needed to support his claim for increase.  
Specifically, a May 2007 statement of the case provided the 
veteran with the criteria necessary for entitlement to higher 
disability ratings for his status post bunionectomy of the 
right foot.  Moreover, in his October 2006 VA examination, 
the veteran was prompted to inform the examiner how his right 
foot disorder symptoms affected his employment and daily 
life.  In addition, in the September and October 2006 
letters, the veteran was given examples of the types of lay 
and medical evidence that would substantiate his claim and 
was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the May 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination for his right foot disorder in October 
2006.  In terms of the veteran's claims to reopen, the duty 
to provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the April 2002 
and April 2004 rating decisions will not be reopened, and, 
therefore, the duty to provide a medical examination does not 
apply.  The Board notes that one of the issues on appeal is 
being remanded, in part, to attempt to obtain service 
treatment records during the veteran's time in the National 
Guard.  These records would not provide evidence that would 
be considered new and material and therefore would not 
provide a reason to reopen the veteran's claims for service 
connection for anal bleeding, a left foot condition or 
stress.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for anal 
bleeding, a left foot disorder and stress.  As noted above, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decisions dated in April 2002 and April 2004.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Claim to reopen - service connection for anal bleeding and a 
left foot disorder

In the April 2002 rating decision, the veteran's claims for 
service connection for anal bleeding and a left foot 
condition were denied.  It was determined that there was no 
evidence of anal bleeding in service and there was no current 
medical evidence of diagnosis of a chronic condition related 
to anal bleeding that was incurred in or aggravated by 
service, and that there was no medical evidence of a current 
.  The veteran filed a notice of disagreement with this 
decision, but did not perfect his appeal; as such, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  The veteran filed to reopen the claim in 
August 2006 and has perfected an appeal to the Board.  

The evidence relating to the veteran's anal bleeding received 
by VA since the April 2002 decision includes private medical 
records showing that the veteran was seen for rectal bleeding 
in June 2005 and that he underwent a colonoscopy which 
revealed a polyp; September 2005 private medical records 
which show that the veteran was seen for anal bleeding; and 
an August 2006 VA medical record which shows that the veteran 
had the polyp removed in July 2006 and lay statements and 
testimony from the veteran.  

The evidence relating to the veteran's left foot disorder 
received by the VA since the April 2002 decision includes a 
November 2002 VA examination report of the veteran's feet 
reflecting the examiner's opinion that the veteran's left 
foot small bunion developed over many years and that he did 
not see a correlation between the bunion deformity and 
anything the veteran stated was done in service; ongoing VA 
and private medical records showing treatment for left foot 
pain; and an October 2006 VA foot examination report which 
reflects results of a left foot x-ray, revealing a small 
bunion deformity with otherwise normal bony architecture, and 
a spur under the os calcis and intermittent foot pain.
 
Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the April 2002 decision, they are 
considered new evidence.  However, these records and 
statements are not material since they do not provide an 
unestablished fact necessary to substantiate the appellant's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).   None of the records in the claims file provide the 
needed evidence to show that the veteran's anal bleeding or a 
left foot condition was caused by or related to active duty.  
The medical records show treatment for the veteran's anal 
bleeding, to include removal of a polyp, but they do not 
provide a link between the veteran's time in service and his 
anal bleeding.  In terms of the veteran's left foot 
condition, the October 2006 examiner opined that this left 
foot condition is not related to service, and none of the 
other evidence in the record provides a link between his 
current left foot condition and service.  At his hearing, the 
veteran testified that he was told he had a partial 
hemorrhoid in service and that anal bleeding began during 
service and would occur three to four times per year, and 
that he began having left foot pain while on active duty.  
These arguments were presented and considered in the previous 
denial of the veteran's service connection claim for anal 
bleeding.  Therefore, none of this evidence links the 
veteran's anal bleeding or his left foot condition to his 
time in service.

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since April 2002 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen the claims of entitlement 
to service connection for anal bleeding and for a left foot 
condition and the April 2002 decision remains final.  
Accordingly, the benefit sought on appeal must be denied.  


Claim to reopen - service connection for stress

In the April 2004 rating decision, the veteran's claim for 
service connection for stress was denied.  It was determined 
that there was no evidence that the veteran had been 
diagnosed with or treated for stress.  The veteran did not 
file a notice of disagreement with this decision; as such, 
that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).  The veteran filed to reopen the 
claim in August 2006 and has perfected an appeal to the 
Board.  

The evidence relating to the veteran's claim for entitlement 
to service connection for stress received since the April 
2004 decision includes an October 2001 VA mental health 
diagnostic assessment reflecting the diagnosis of chronic 
substance abuse; August and November 2006 VA treatment 
records showing that the veteran had excessive alcohol use; a 
December 2006 VA mental health clinic diagnostic assessment 
reflecting the diagnoses of mood disorder, alcohol 
dependence, and the possibility of alcohol-related mood 
disorder and major depressive disorder; and lay statements.
 
Since the October 2001 VA record had been considered in the 
earlier decision, it is not considered new evidence.  As the 
other medical records and reports are not redundant of any 
other evidence previously considered and were not part of the 
record at the time of the April 2002 decision, they are 
considered new evidence.  However, these records do not 
reflect a diagnosis of stress and do not indicate that the 
veteran has a nervous disorder that is related to service.  
These records and statements are not material since they do 
not provide an unestablished fact necessary to substantiate 
the appellant's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).   None of the records in the claims 
file provide the needed evidence that the veteran has a 
stress disorder that was caused by or related to active duty.

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu, supra, or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray, supra.  

Because none of the evidence submitted since April 2004 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen the claim of entitlement 
to service connection for stress and the April 2004 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  

Increased rating claim - status post bunionectomy of the 
right foot

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

At his May 2008 hearing, the veteran contended that the 
symptoms of his status post right foot bunionectomy are more 
severe than his assigned 20 percent disability rating 
suggests and that he is eligible for a higher disability 
rating.  

The veteran's status post right foot bunionectomy is 
currently service-connected under Diagnostic Code 5283, 
pertaining to malunion or nonunion of the tarsal or 
metatarsal bones, which provides that moderately severe 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 20 percent disability rating and severe malunion 
or nonunion warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.  
 
The veteran's October 2006 VA feet examination report shows 
that the veteran reported pain in his feet and that the only 
treatment he needed was to wear tennis shoes.  He indicated 
that he did not miss work due to his feet, but that he had 
missed word due to his back problems.  The veteran walked 
with a normal gait, including heel and toe.  Upon 
examination, the veteran's right foot had a reserved arch 
with no deviation from the weightbearing line.  There were 
well healed surgical scars from his bunionectomy 
dorsomedially and in the one-two web space n the right foot.  
These scars were well-healed and non-tender.  His range of 
motion in the ankles was full and without pain.  He did not 
have any tenderness or painful motion.  Examination of the 
toes revealed motion in the metatarsophalangeals (MTP) of 50 
degrees of dorsiflexion and 0 degrees of plantar flexion.  He 
was neurovascularly intact, with no atrophy or deformity. The 
examiner noted that x-rays of the right foot from 2002 showed 
bunionectomy postoperative changes in the first metatarsal 
and otherwise normal bony architecture in the AP, oblique or 
lateral view.  The diagnosis was status post right 
bunionectomy.  The examiner noted that the veteran was tested 
repeatedly ten times and did not demonstrate any loss of 
motion or strength.  The veteran did not describe flare-ups 
but did indicate he had aching discomfort at the end of each 
day.  The examiner opined that, therefore, he would not 
expect any weakened movement, excess fatigability, or 
incoordination.  

Private medical records from September 2005 through April 
2006 show ongoing treatment for the veteran's foot pain.   
Employment records from April 2000 to April 2007 show that 
the veteran was granted leave under the Family Medical Leave 
Act (FMLA) due to his back and foot pain.  A September 2007 
written note from the VA shows that the veteran was being 
provided with inserts due to his feet hurting and that the 
pain went up his legs, knees, hips and back. 

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's status post 
right foot bunionectomy under Diagnostic Code 5283.  As noted 
above, in order to warrant a higher disability rating, the 
veteran would need to show severe malunion or nonunion of the 
tarsal or metatarsal bones in order to warrant a higher 
disability rating for his status post right foot 
bunionectomy.  However, there is no evidence of such 
symptomatology related to the veteran's service-connected 
right foot disorder.  The x-ray referred to in the October 
2006 examination report did not show malunion or nonunion of 
the tarsal or metatarsal bones.  At his October 2006 
examination, the veteran had full range of motion of his MTPs 
with no pain.  The examiner noted that there was no 
tenderness.  While the veteran has been undergoing treatment 
for his left foot disability and has received inserts for his 
shoes for the pain, none of this evidence indicates that the 
veteran has severe malunion or nonunion of the tarsal or 
metatarsal bones, or symptomatology indicating a severe right 
foot abnormality.  As such, an increased rating for status 
post right foot bunionectomy is not warranted under 
Diagnostic Code 5283.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  

The Board has considered other diagnostic codes for rating 
disabilities of the foot.  However, other Diagnostic Codes 
concerning disabilities of the feet are not applicable here 
as the clinical findings do not reflect that the veteran has 
a diagnosis of, or symptomatology that would be equivalent or 
analogous to, acquired flatfoot, a weak foot, pes cavus, 
Morton's disease, hallux valgus, hallux rigidus, hammer toes, 
or a foot injury to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 or 
5284 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Hart, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 20 percent disability rating for the 
entire appeals period for his right foot status post 
bunionectomy.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

The veteran's FMLA records show that he reported that he 
needed time off from work due to his back and foot pain.  
However, the veteran indicated to the October 2006 VA 
examiner that he missed work due to his back pain, but not 
due to his foot pain.  As such, there is no evidence of 
record that the veteran's service-connected status post right 
foot bunionectomy causes marked interference with employment, 
or necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of an initial disability 
rating in excess of 20 percent for the veteran's status post 
right foot bunionectomy.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for anal bleeding 
is not reopened and the appeal is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a left foot 
condition is not reopened and the appeal is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for stress is not 
reopened and the appeal is denied.

A disability rating in excess of 20 percent for status post 
bunionectomy of the right foot is denied.

REMAND

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  At his hearing, the veteran testified that he 
initially injured his spine in basic training, and that he 
was seen several times during summer training while in the 
Arkansas Army National Guard.  A July 1980 Report of Medical 
History completed in conjunction with a periodic examination 
while in the National Guard shows that the veteran reported 
recurring back pain.  His April 1991 separation Reports of 
Medical History and Examination reflect a normal spine and no 
reports of back pain. It appears that the record does not 
contain all of the veteran's National Guard records.  On 
remand, the AOJ should attempt to obtain these records.  

A July 1993 VA spine x-ray revealed that the veteran had 
spondylolysis at L-5 on the left and first degree 
spondylolisthesis of L-5 over S-1.  The examiner noted the 
clinical history included an old injury.  The veteran's 
employment records reflect that he injured his back in 
September 2005 while lifting at work.  A contemporaneous x-
ray of the lumbar spine showed degenerative disc changes at 
L5-S1, with no evidence of fracture or subluxation within the 
lumbosacral spine.  The Board finds that, in order to fulfill 
the duty to assist, the veteran should be afforded an 
examination in order to determine whether it is more likely 
than not that his current spine condition began to manifest 
during the veteran's active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the service department to verify all 
periods of the veteran's service while in 
the Arkansas Army National Guard, to 
include verification of all dates of the 
veteran's active duty for training.  
Then, the veteran's complete medical 
records from all of his periods of active 
duty for training while in the Arkansas 
Army National Guard should be requested 
from NPRC and the Arkansas National Guard 
Joint Forces Headquarters.  If records 
are unavailable, have the provider so 
indicate.

2. The AOJ should make arrangements for 
the veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether the 
veteran's back disorder is a result of 
any incident in service or began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's back 
condition is a result of any incident in 
service or began to manifest during 
service or is etiologically related to 
the veteran's active duty service in any 
way, and (2) the current status of the 
veteran's back condition.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to further 
develop the veteran's claim.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
the examination without good cause may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


